Citation Nr: 0628294	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the left knee with postoperative excision of the 
medial semilunar and proximal osteotomy, currently evaluated 
as 30 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1952 until June 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

It is observed that the veteran's June 2003 VA Form 9 
indicated his desire for a BVA hearing at the RO.  However, 
an April 2006 report of contact reveals that the veteran no 
longer desired a hearing.  At that time, the veteran wished 
for his claims file to be transferred to the Board for a 
decision on his claims.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
post traumatic arthritis of the left knee with postoperative 
excision of the medial semilunar and proximal osteotomy is 
productive of complaints of pain, stiffness and swelling; 
objectively, the veteran's has left knee flexion to no worse 
than 100 degrees and extension to no worse than 10 degrees, 
with joint line tenderness and pain on motion.

2.  In a January 1991 rating decision, service connection for 
a right knee disability was denied.

3.  The evidence added to the record since January 1991, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The competent evidence shows that the veteran's post-
traumatic arthritis of the right knee is causally related to 
active service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for post-traumatic arthritis of the left knee 
with postoperative excision of the medial semilunar and 
proximal osteotomy have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Codes 5010-5262 (2005).

2.  The January 1991 rating decision denying the veteran's 
claim of entitlement to service connection for a right knee 
disability is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 
2002).

3.  The evidence received subsequent to the January 1991 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for post 
traumatic arthritis of the right knee have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. § 3.159 (2005).

4.  Post traumatic arthritis of the right knee was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, regarding the left knee increased rating 
claim, VA satisfied its duty to notify by means of January 
2002 and December 2005 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The VCAA notice discussed above failed to include the laws 
pertinent to disability evaluations and effective dates.  
However, because the instant decision denies the veteran's 
claim of entitlement to an increased rating, no disability 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran. 

Regarding the veteran's right knee claim, the RO previously 
denied service connection for that disability in a January 
1991 rating decision.  As such, the issue on appeal is 
whether new and material evidence has been received to reopen 
the claim.  In this regard, the Board calls attention to Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

Here, while a January 2002 letter from the RO set forth the 
standard for new and material evidence, neither that 
communication nor a subsequent December 2005 letter 
explicitly stated the basis for the prior final denial and as 
such the notice does not fully meet the requirements under 
Kent.  However, because the instant decision reopens the 
veteran's service connection claim, any deficiency with 
respect to notice regarding new and material evidence is 
moot.  The requirements for substantiating the underlying 
service connection claim were fully set forth in the December 
2005 communication.  Again, such correspondence also apprised 
the veteran of the division of responsibilities between VA 
and a claimant in developing an appeal.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  

In reviewing the veteran's statements, the Board notes that 
the veteran's August 2002 notice of disagreement references a 
disability claim with the Ohio Bureau of Workers 
Compensation.  No records referable to such a claim are 
associated with the veteran's file.  However, in June 2003, 
VA sent a letter to the veteran requesting that he complete 
accompanying release forms so that VA could request the 
complete records from the Ohio Bureau of Workers 
Compensation.  Despite receiving such notice, the veteran 
failed to provide VA with the necessary information or 
authorization to obtain the outstanding non-Federal records.  
In this regard, the Court has held that the duty to assist 
"is not always a one-way street" and that, "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Indeed, without 
consent from the veteran, VA is not able to procure any 
records from the Ohio Bureau of Workers Compensation.  
Moreover, in light of the veteran's failure to submit the 
appropriate release forms, it appears further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Discussion

I.  Increased rating for post-traumatic arthritis of the left 
knee, with postoperative excision of the medial semilunar and 
proximal osteotomy.

The veteran is claiming entitlement to an increased 
evaluation for his service-connected left knee disability.  
His claim for an increase was received by VA on August 15, 
2001.  As such, the rating period on appeal is from August 
15, 2000, one year prior to the date of receipt of the 
reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).

The veteran's left knee disability is rated pursuant to 
Diagnostic Code 5010-5262.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, a private treatment record dated in 
August 2001 from R. A. M., M.D., revealed left knee range of 
motion from minus five degrees to 100 degrees and from 10 to 
120 degrees.  A VA Persian Gulf examination conducted in 
October 2001 showed full range of motion.  VA examination in 
July 2002 showed range of motion from 0 to 110 degrees.  
Subsequent VA examination in October 2003 demonstrated left 
knee motion from 0 to 120 degrees.  Upon VA examination in 
August 2004, the veteran had left knee motion from 0 to 100 
degrees.        	

Again, throughout the rating period on appeal, the veteran's 
left knee disability is rated as 30 percent disabling.  
Diagnostic Code 5260, for limited flexion, does not afford an 
evaluation in excess of that amount.  Moreover, the range of 
motion findings detailed above do not support the next-higher 
40 percent evaluation for limitation of leg extension under 
Diagnostic Code 5261.  The Board notes that in reaching this 
determination, additional limitation of function due to 
factors such as pain, weakness, incoordination and 
fatigability have been considered.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
This will be discussed further below.

In the present case, an August 2001 VA outpatient treatment 
report indicated complaints if constant knee pain.  It was 
noted that the veteran used a hinged knee brace on the left 
knee.  An August 2001 treatment report written by Dr. R. A. 
M. also showed complaints of stiffness and soreness, worse in 
the morning and relieved somewhat by rest.  Furthermore, at 
his July 2002 VA examination, the veteran stated that he took 
Celebrex and had cortisone shots to treat his left knee pain.  
He also reported that he used an elastic type knee brace.  He 
complained of increased pain and decreased activity as a 
result.  His pain occurred approximately 4 to 5 times per day 
and lasted for about one hour.  Moreover, upon VA examination 
in October 2003, the veteran explained that he had difficulty 
walking properly secondary to his left knee pain.  He stated 
that he could only walk for about 5 minutes before he 
experienced significant left knee pain.  He could not walk or 
stand for prolonged periods.  Finally, upon VA examination in 
August 2004, the veteran complained of progressively 
worsening left knee symptoms.  He reported constant pain and 
occasional locking. 

In addition to the subjective complaints of pain as described 
above, the evidence of record also reveals objective findings 
substantiating such pain.  For example, on private 
examination by Dr. R. A. M. in August 2001, the veteran had 
tenderness along the medial joint line.  There was also some 
lateral sided tenderness.  Furthermore, upon VA examination 
in October 2003 there was tenderness to palpation on the 
medial aspect of the knee.  There was also pain with range of 
motion testing.  Finally, the August 2004 VA examination 
report showed that the veteran walked with a slow limping 
gait and used a cane.  There was significant swelling of the 
left knee at that time, as well as significant tenderness to 
palpation of the knee.  

The Board acknowledges the complaints and findings of pain 
and weakness, as set forth above.  However, the Board finds 
that such pain and weakness have already been appropriately 
considered in the 30 percent evaluation currently in effect 
for the rating period on appeal.  Indeed, even when 
considering additional functional limitation, the competent 
evidence does not reveal a disability picture comparable to 
limitation of extension to 30 degrees such as to warrant the 
next-higher 40 percent rating under Diagnostic Code 5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate nonunion of the 
tibia/fibula, the next-higher 40 percent rating is not 
possible under Diagnostic Code 5262.  Finally, as there is no 
showing of genu recurvatum, Diagnostic Code 5263 is 
inapplicable.  

The Board has further contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of both flexion or extension 
to a compensable degree.  Specifically, the evidence fails to 
show limitation of leg flexion to 45 degrees, which would 
warrant a 10 percent evaluation under Diagnostic Code 5260.  
In fact, the evidence does not even demonstrate left leg 
flexion limited to 60 degrees, which would warrant a 
noncompensable schedular rating.  Moreover, while pain and 
weakness have been objectively demonstrated, such pain and 
weakness have not been shown to cause additional functional 
limitation such that the veteran's left knee disability is 
comparable to the 10 percent evaluation under Diagnostic Code 
5260.  

For the above reasons, VAOPGCPREC 9-2004 does not entitle the 
veteran to separate evaluations for limitation of flexion and 
extension here.  

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  

In the present case, it is established by x-ray evidence that 
the veteran has arthritis of the left knee.  Indeed, x-rays 
taken in conjunction with VA examinations in July 2002 and 
August 2004 indicate degenerative changes.  Thus, if left 
knee instability is objectively demonstrated, a separate 
evaluation for such instability would be justified pursuant 
to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

A review of the record reveals subjective complaints of left 
knee instability.  For example, upon VA examination in July 
2002, the veteran stated that his left knee would give away.  
He elaborated at his October 2003 VA examination, and stated 
that his left knee gave away two to three times per month.  
On such occasions, he would almost fall.  He reported 
instability and falls upon VA examination in August 2004.  

Despite the subjective complaints of instability described 
above, the competent evidence contains no objective findings 
of left knee laxity such as to warrant a separate rating 
under Diagnostic Code 5257.  Indeed, upon VA examination in 
July 2002, the veteran denied any history of dislocations or 
subluxations.  There was no obvious laxity on objective 
examination at that time.  Furthermore, VA examination in 
October 2003 revealed a negative anterior drawer sign.  
Lachman's and McMurray's tests were also negative.  Finally, 
there was no ligamentous laxity upon VA examination in August 
2004.  Lachman's and McMurray's tests were again negative.  

The Board must also consider the propriety of a separate 
evaluation for a left knee surgical scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, upon VA 
examination in August 2004, the veteran's surgical scar was 
described as well healed and nontender.  No other evidence 
reveals any symptomatology associated with the left knee 
surgical scar and the veteran has not raised any complaints 
referable to such scar.  For these reasons, assignment of a 
separate evaluation for a left knee surgical scar is not 
warranted.  

In conclusion, the currently assigned 30 percent evaluation 
for the veteran's post-traumatic arthritis of the left knee, 
with postoperative excision of the medial semilunar and 
proximal osteotomy is appropriate and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


II.  New and material evidence- post-traumatic arthritis of 
the right knee.

The veteran is claiming entitlement to service connection for 
post-traumatic arthritis of the right knee.  It is noted that 
the RO denied service connection for a right knee disability 
in a January 1991 rating decision.  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

It is observed that, in a September 2005 supplemental 
statement of the case, the RO found that new and material 
evidence had been received, and proceeded to deny the 
claim on the merits.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran here 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a), as in effect prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the last January 1991 
rating decision included the veteran's service medical 
records, an October 1990 letter written by L. J. U., M.D., 
and a VA examination report dated in November 1990.  The 
service medical records did not reveal any complaints or 
treatment referable to the right knee and his retirement 
examination in March 1973 was normal.  The letter from Dr. L. 
J. U. indicated a history of right knee complaints beginning 
in 1976, for which the veteran underwent a right medial 
meniscectomy in August of that year.  The November 1990 VA 
examination revealed a diagnosis of post traumatic arthritis 
of the right knee joint secondary to a torn medial cartilage 
and a medial meniscectomy performed in 1976.  

After considering the above evidence, the RO denied the 
veteran's claim of service connection for a right knee 
disability, finding that the right knee arthritis was not 
shown to be related to active service. 

The evidence submitted subsequent to the last prior final 
rating action in January 1991 includes VA and private 
treatment reports dated from 2001 to 2002, as well as VA 
examination reports dated in July 2002, October 2003, and 
August 2004.  The last examination also had an addendum dated 
in April 2005.  Such records reflect complaints of right knee 
pain and contain diagnoses of degenerative joint disease.   
Additionally, private treatment records from Mount Carmel 
Health indicate that the veteran underwent a right total knee 
arthroplasty in January 2002.  The August 2004 VA examination 
report contained an opinion that the veteran's right knee 
disability was at least as likely as not related to the 
veteran's service-connected post traumatic arthritis of the 
left knee.  The April 2005 addendum retracted the earlier 
opinion and reached the opposite conclusion.  

Again, the requirements to reopen a claim under 38 C.F.R. 
§ 3.156(a) are twofold.  First, a submission of evidence must 
be found to be "new."  In the present case, post service VA 
examination in August 2004 and an addendum dated in April 
2005 contain opinions addressing the etiology of the 
veteran's post traumatic arthritis of the right knee.  At the 
time of the last final rating decision in January 1991, there 
were no competent opinions of etiology with respect to the 
right knee.  Thus, the evidence submitted after January 1991 
is not cumulative or redundant and is "new" under 38 C.F.R. 
§ 3.156(a).  

The Board will now consider whether the submissions added to 
the record subsequent to the January 1991 rating decision are 
"material" under 38 C.F.R. § 3.156(a).  To be material, the 
evidence must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).  

The basis of the RO's denial in 1991 was the lack of evidence 
demonstrating right knee disability in service.  However, the 
VA opinions expressed in August 2004 and April 2005 address 
whether the veteran's current right knee arthritis is 
secondary to his service-connected left knee disability.  As 
these opinions could provide a basis for a grant of secondary 
service connection, which would not be dependent on a showing 
of in-service complaints or treatment, such evidence bears 
directly and substantially upon the specific matter under 
consideration.  Moreover, because this evidence addresses the 
etiology of the veteran's post traumatic arthritis of the 
right knee, it is so significant that it must be considered 
to fairly decide the claim.  As such, the evidence is 
"material" under 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has been 
received in this case, the veteran's claim of entitlement to 
service connection for post traumatic arthritis of the right 
knee is reopened. 

As previously noted, in a September 2005 supplemental 
statement of the case, the RO found that new and material 
evidence had been received and proceeded to adjudicate the 
claim on the merits.  Because the underlying issue of service 
connection has already been considered by the RO, the Board 
may adjudicate the matter at present.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

The veteran is claiming entitlement to service connection for 
a right knee disability.  
At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of right knee arthritis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2005). To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to or the result 
of a service-connected disability.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995).  In addition, service connection 
is permitted for aggravation of a non-service-connected 
disability caused by a service- connected disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the Board finds support for a grant of 
service connection.  In reaching this conclusion, the Board 
relies on an August 2004 VA examination report in which the 
VA examiner stated that the veteran's post traumatic 
arthritis of the right knee was at least as likely as not 
related to the veteran's service-connected left knee 
disability.  She explained that although the service medical 
records did not show any injury to the right knee, it was 
likely that the injury which resulted in traumatic arthritis 
of the right knee also caused the current right knee 
arthritis.  The VA examiner observed that the veteran 
underwent a right knee meniscectomy only one year following 
the same surgery on the left knee.  Moreover, there was no 
evidence of any interceding injury to the right knee.  
Further, the VA examiner commented that in joints affected by 
trauma, degenerative changes often develop years remote from 
such trauma.  

The August 2004 VA opinion is found to be highly probative.  
Indeed, it was issued following an objective examination of 
the veteran and after a review of the claims folder.  
Moreover, the examiner provided a clear rationale in support 
of her conclusions.  

In finding that a grant of service connection is warranted 
based on the August 2004 VA opinion, the Board recognizes 
that such opinion was later retracted in an April 2005 
addendum.  At that time, the VA examiner stated that the 
earlier opinion was based solely on the veteran's report that 
he had fallen on both knees during service.  The VA examiner 
observed that the service medical records failed to show any 
right knee complaints or findings.  She also commented that 
her previous opinion was based on the veteran's report that 
he underwent a right knee medial meniscectomy in 1976.  She 
stated that, upon further review of the claims file, there 
was no evidence that such a surgery was ever performed.  For 
example, she stated that the evidence indicated surgical 
scars only with respect to the left knee and not as to the 
right.  Therefore, she found that the veteran's current right 
knee disability was not causally related to active service or 
secondary to the service-connected left knee disability.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

Therefore, based on the above, it is clear that the August 
2004 VA opinion could not be deemed probative if it was based 
solely on the veteran's reported history.  However, the Board 
finds that the claims file contains evidence to corroborate 
such reported history.  Indeed, although the claims folder 
does not contain a report of the 1976 right medial 
meniscectomy, a November 1990 letter written by L. J. U., 
M.D., provides the exact date upon which surgery occurred.  
It appears that Dr. L. J. U. was directly involved in the 
operation or the follow-up care.  Moreover, a November 1990 
VA examination report indicated antero medial scars across 
both knees.  Overall, then, the evidence of record allows for 
the conclusion that a right medial meniscectomy did occur in 
1976, as the veteran had reported.  Thus, the August 2004 VA 
opinion remains valid.  Moreover, the April 2005 addendum, in 
which the VA examiner stated that there was no evidence of 
right knee surgical scars, is found to be inconsistent with 
the evidence of record and thus lacking in probative weight.  

In conclusion, although a right knee disability is not shown 
in service, all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  The 
Board notes that in reaching this conclusion, the evidence is 
at least in equipoise, and the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for post-traumatic arthritis 
of the left knee, with postoperative excision of the medial 
semilunar and proximal osteotomy is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for post-traumatic 
arthritis of the right knee is reopened.

Service connection for post-traumatic arthritis of the right 
knee is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


